Citation Nr: 0204259	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
anxiety disorder and major depression, currently evaluated as 
50 percent disabling.

2.  Entitlement to a compensable evaluation for limitation of 
motion and numbness, right great toe.

3.  Entitlement to a compensable evaluation for residuals, 
right foot injury.

(The issue of entitlement to service connection for a skin 
disability will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
nervous condition and assigned a 30 percent evaluation 
effective December 21, 1996; granted service connection for a 
right foot condition and assigned a noncompensable evaluation 
effective December 21, 1996; granted service connection for a 
right great toe condition and assigned a noncompensable 
evaluation effective December 21, 1996; and denied service 
connection for a skin condition to include alopecia, atopic 
dermatitis, herpes, and abnormalities of the fingernails.  
This rating decision also granted service connection for a 
right middle finger knuckle condition and assigned a 
noncompensable evaluation effective December 21, 1996; 
granted service connection for a low back condition and 
assigned a noncompensable evaluation effective December 21, 
1996; granted service connection for migraine headaches and 
assigned a 10 percent evaluation effective December 21, 1996; 
denied service connection for venereal warts; granted service 
connection for a left knee condition and assigned a 
noncompensable evaluation effective December 21, 1996; denied 
entitlement to service connection for right knee condition, 
bilateral hip condition, right ankle condition, bilateral 
wrist condition, and hearing loss.  The veteran indicated on 
his notice of disagreement that he was appealing the issues 
of nervous condition, right foot condition, low back 
condition, migraine condition, and skin condition.  

The veteran completed an Appeal Cancellation Form dated March 
2000 in which he canceled the issues of migraine headaches 
and low back pain of his appeal.

In March 2001, the RO increased the evaluation for the 
veteran's anxiety disorder and major depression to 50 percent 
effective December 21, 1996.  By a December 2001 statement in 
lieu of a VA Form 646, the veteran, through his 
representative, indicated that he wished to pursue his appeal 
on the issues of entitlement to an initial evaluation in 
excess of 50 percent for service connected psychiatric 
disability, entitlement to a compensable evaluation for 
service connected right great toe disability, entitlement to 
a compensable evaluation for service connected right foot 
disability, and entitlement to service connection for skin 
disability.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's service connected anxiety disorder and 
major depression are not manifested by more than occupational 
and social impairment with reduced reliability and 
productivity.

2.  The veteran's service connected limitation of motion and 
numbness, right great toe is manifested by no more than 
moderate impairment.

3.  The veteran's service connected residuals, right foot 
injury are manifested by no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for the veteran's service connected anxiety disorder 
and major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9400 (2001).

2.  A compensable initial evaluation of 10 percent, and no 
higher, is warranted for the veteran's service connected 
limitation of motion and numbness, right great toe.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5283 (2001). 

3.  A compensable initial evaluation of 10 percent, and no 
higher, is warranted for the veteran's service connected 
residuals, right foot injury.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records, 
August 1998 and August 2000 VA examinations, and a December 
1999 transcript of a RO hearing.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the 
disabilities at issue as well as the issuance of a letter by 
the RO dated March 2001 notifying the veteran of the VCAA.  
The discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The appellant has been made aware of the 
evidence necessary to substantiate the claim, and there is no 
reasonable possibility that further development would aid in 
substantiating the claim.  Therefore, although the claim was 
developed before the effective date of the VCAA, a further 
development is not necessary.  38 U.S.C.A. §§ 5103, 5103A.

The issues before the Board are original claims placed in 
appellate status by a notice of disagreement taking exception 
with the initial ratings assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

I.  Entitlement to an increased initial evaluation for 
anxiety disorder and major depression

Background

Service medical records show that a Medical Board examined 
the veteran in August 1996.  The veteran reported that he was 
in his usual state of physical and emotional health until 
approximately July 1995 when a series of extraordinary 
family, medical, occupational, and financial stressors began.  
The veteran indicated that the family stressors began first 
when he learned in July of 1995 that a female friend was 
pregnant with his child.  The baby was born in March 1996 and 
because of the mother's inability to care for and disinterest 
in the baby, the veteran had been the primary caretaker since 
birth.  Second were stressors related to medical problems.  
The veteran indicated that he was placed on limited duty for 
alopecia and contact dermatitis around September/October 1995 
and to which migraine headaches were later added in February 
of 1996.  The veteran reported the third stressor as 
considerable legal problems.  Lastly, the veteran indicated 
that his financial problems occurred when he was overpaid and 
began a four month period of "no pay due", which resulted in 
severe credit problems.  The veteran was diagnosed with 
generalized anxiety disorder and major depressive disorder, 
single episode which did not exist prior to service.

At his August 1998 VA examination, the veteran reported that 
since his Medical Board of October 1996, he had neither been 
hospitalized nor been in outpatient treatment for emotional 
problems.  He indicated that he had been employed as a print 
press man until the business went bankrupt in August 1997.  
During the past 12 months the veteran reported being 
depressed, felt bad a lot, frustrated, and rejected.  He 
reported having no social life and spent his time looking 
after his children who were two and one.  He indicated that 
his mother helped him with the children.  He described his 
appetite as very poor and indicated that he had lost about 15 
pounds in the past 18 months.  He reported a reduction in his 
libido and his sleep was problematic.  He reported no 
suicidal ideation and had no history of attempts.  The 
veteran indicated that he continued to have a fear of heights 
and indicated that he did not experience euphoria or 
grandiosity.  He also reported anxiety and anxiety attacks.

The examination showed the veteran to be casually dressed, 
pleasant, cooperative with no motor abnormalities.  His mood 
seemed euthymic and his affect was appropriate to his thought 
content.  His speech was spontaneous and his sensorium was 
clear.  The veteran was well oriented to time, place, and 
person and to the day's date.  There was no evidence of any 
perceptual disorder and he denied experiencing any auditory 
or visual hallucinations.  He did not present with any 
systematized delusional thinking, but shared that he was 
suspicious of everything.  He could repeat 2 of 3 items he 
was asked to remember and knew the current president and his 
2 immediate predecessors.  He indicated that he did not keep 
up with the news.  Serial seven subtraction appeared intact.  
Judgment, as assessed by hypothetical social situation, 
appeared intact.  The findings were depression, sleep 
impairment, and anxiety.  The diagnoses were anxiety disorder 
and major depression.

At his December 1999 RO hearing, the veteran testified that 
he had trouble sleeping and denied audio or visual 
hallucinations.  The veteran indicated that he was 
unemployed, but when he was employed in construction he did 
not interact with his co-workers.  He indicated that he spent 
his time with his children who were two and three.  The 
veteran testified that he had a good long-term memory but not 
short term.  He indicated that he was not taking any 
medications for his anxiety or depression.  

At his August 2000 VA examination, the veteran reported that 
since his last examination he had worked on and off in 
construction and customer service.  On each job he indicated 
that he was let go "because of personalties".  However, he 
did indicate that he did not sit around even when he felt 
worthless, useless and beaten down and still went to 
temporary agencies and got one day employment for which he 
got paid the same day.  He indicated that he had difficulty 
coping and that his children provided his motivation.  The 
veteran reported depression, although he had a difficult time 
admitting that he was depressed.  He reluctantly admitted 
that he had crying spells more often now than in the past.  
He reported being irritable, his appetite was not good, his 
weight was stable, and his libido was very reduced.  He 
reported no unusual fears but was very jumpy and always on 
guard.  He indicated that he did not think he had suicidal 
ideation and had never attempted suicide and had no plans, 
but sometimes thought he would be better off dead.  He 
indicated that he had some difficulty concentrating and some 
trouble making decisions.  The veteran reported having a 
recurrent dream of being killed.  He indicated that he 
panicked very easily and had a difficult time driving, being 
in close spaces, and being in stores with too many people.  

The examination showed the veteran to be neatly and casually 
dressed.  His disposition was pleasant and cooperative.  
There were no motor abnormalities and mood was dysphoric.  
Affect was tearful and dysphoric.  His speech was quiet and 
he was well oriented to time, place, and person.  The veteran 
did not experience any auditory hallucinations and reported 
seeing shadows in the periphery of his vision.  There was no 
evidence of systematized delusional thinking.  He was able to 
abstract the saying, "that's the way the cookie crumbles".  
He indicated that a book and newspaper were alike in that 
both were read and different in that one is hard, the other 
is soft and loose.  He had no difficulty with serial sevens 
subtraction from 100.  The veteran was given a hypothetical 
situation and responded promptly.  He gave the name of Edgar 
as the current governor of the state and his predecessor as 
Ryan.  He did not seem aware that the situation was reversed.  
After three minutes he was able to recall two of three items 
he was asked to remember, book and table but he substituted 
chair for picture.  The examiner's findings included 
dysphoric mood affect, anxiety, and sleep impairment.  The 
diagnoses were major depression and anxiety.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 55 
to 65.

Criteria

The veteran's anxiety disorder/major depression has been 
evaluated as 50 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's anxiety disorder and major depression is not 
warranted.  The relevant medical evidence reveals that the 
veteran's GAF score has been assessed between 55 to 65.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 51-
60 indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  Psychiatric examinations have consistently showed 
the veteran to be well oriented; cooperative; neatly and 
casually dressed; depressed; with sleep impairment and 
anxiety; no suicidal ideation, plan or intent; judgment 
intact.  At his August 2000 VA examination, the veteran 
reported no auditory hallucinations, but indicated that he 
did see shadows in the periphery of his vision.  There was no 
evidence of systematized delusional thinking.  The evidence 
of record also shows that since October 1996, the veteran has 
not been hospitalized or been in outpatient treatment for 
emotional problems and was not taking medication.  

At his August 2000 VA examination, the veteran reported that 
although he was not employed fulltime, he did not sit around 
even when he felt worthless, useless and beaten down and 
would go to temporary agencies and get one day employment for 
which he got paid that same day.  The medical evidence of 
record does not show most of the symptoms associated with the 
next highest (70 percent) rating.  That is, psychiatric 
examinations do not show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships, which would 
warrant a 70 percent evaluation under Diagnostic Code 9400.

It is acknowledged that the veteran's anxiety disorder and 
major depression remain symptomatic and productive of 
significant impairment.  While the record in this case shows 
symptoms consistent with occupational and social impairment 
with reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent 
for anxiety disorder and major depression is denied.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson, 12 Vet. 
App. at 119.  The veteran's psychiatric disability has 
presented a degree of impairment equal to a 50 percent rating 
since the effective date of the claim.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran has not shown that his 
anxiety disorder and major depression has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Entitlement to a compensable evaluation for limitation 
of motion and numbness, right great toe

Background

At his August 1998 VA examination, the veteran reported that 
while he was in boot camp he started to have numbness in his 
right big toe and he could not move it up and down.  He 
indicated that there was no injury and he still had symptoms.  
The examination showed the big toe on the right to have weak 
dorsiflexion and the veteran was unable to do those movements 
with numbness on distal area of the big toe.  On palpation, 
sharp object sensation was normal.  There was no swelling, 
deformities or tenderness on the joints of that big toe.  
There was no pes planus and the veteran was able to stand on 
his heels on the right foot with no pain.  He was able to 
stand on the right leg with no pain or foot pain.  There were 
no plantar callosities and no hallux valgus.  The diagnosis 
was injury to right big toe with residual.

At his December 1999 RO hearing, the veteran testified that 
he broke a bone in his right foot while in service and after 
the cast was taken off he reinjured the foot.  The veteran 
did not give specific testimony concerning symptomatology of 
his right great toe.

At his August 2000 VA examination, the veteran reported that 
in 1993 while in service on a prolonged march he noticed 
numbness in his foot and loss of motion in his right great 
toe.  He indicated that he saw a physician who told him that 
it was a repetitive movement injury and was treated 
symptomatically.  He reported that the numbness in his foot 
improved, but the mobility of his toe continued to be 
abnormal.  Since his discharge from service, the veteran 
indicated that he had no improvement in range of motion of 
the toe.  He indicated that he had no medical evaluation for 
his toe and reported that the sensation was intact in the toe 
area and did not report any pain other than mild discomfort 
while putting on shoes in the area of the toe.  The veteran 
reported having essentially no extension of his toe and did 
have some flexion remaining.

The examination showed a mild decrease in pain and 
temperature extending over the medial aspect of the dorsal 
portion of the toe from the tip to the metacarpal phalangeal 
(MP) joint.  The veteran was unable to extend his MP joint 
and was able to flex his MP joint to 15 degrees without pain.  
He could flex the distal interphalangeal joint (DIP) of the 
great toe to 13 degrees without pain.  Examination of the 5th 
metatarsal revealed a mild bony prominence in the midbody on 
the lateral aspect.  This was covered by a 5-centimeter 
callus that was nontender.  Gait and station appeared to be 
normal.  The diagnoses were repetitive trauma injury of the 
right great toe, x-rays showed old first distal phalanx 
avulsion fracture, otherwise normal; strain of the right 
fifth metatarsal, and x-ray was normal.

Criteria

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran has been afforded service connection, with a 
noncompensable initial rating, for limitation of motion and 
numbness, right great toe.  This disability is currently 
rated under Diagnostic Code 5283, for malunion of, or 
nonunion of tarsal, or metatarsal bones.  This diagnostic 
code provides for a 10 percent rating for moderate 
impairment, and a 20 percent rating for moderately severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  In any 
case where the rating schedule does not provide for a zero 
percent evaluation, such an evaluation may be assigned when 
the criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  


Analysis

Based on the evidence of record, a compensable rating of 10 
percent, and no higher is warranted for the veteran's 
limitation of motion and numbness, right great toe.  
According to the August 2000 VA examination, the veteran 
reported mild discomfort while putting on shoes in the area 
of the right great toe.  The veteran was unable to extend his 
MP joint and was able to flex his MP joint to 15 degrees 
without pain.  He could flex the DIP joint of the great toe 
to 13 degrees without pain.  In light of 38 U.S.C.A. §§ 4.3 
and 4.7, this evidence supports a finding of moderate 
impairment due to residuals of repetitive trauma injury to 
the right great toe.  

A higher rating of 20 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology.  In addition, the record contains no medical 
findings which would result in an increased rating in excess 
of 10 percent under any other diagnostic criteria for the 
feet.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. at 119.  The veteran's limitation of motion and 
numbness, right great toe has presented a degree of 
impairment equal to a 10 percent rating since the effective 
date of the claim.

III.  Entitlement to a compensable evaluation for residuals, 
right foot injury 

Background

At his August 1998 VA examination, the veteran reported 
fracturing the lateral bone of the right foot twice while in 
service.  The examination showed that the veteran stood erect 
and walked steadily and well.  On the right lateral aspect of 
the foot there was no tenderness noted and no deformities of 
the bone.  The veteran stood well on both heels and toes and 
each leg alternatingly and squatted well.  A normal foot 
examination was noted.  There was no pes planus and the 
veteran was able to stand on his heels on the right foot with 
no pain.  He was able to stand on the right leg with no pain 
or foot pain.  There were no plantar callosities and no 
hallux valgus.  The diagnosis was history of fracture of the 
right lateral metatarsal bone, right foot.  X-rays revealed 
slight lateral angulation of fifth DIP.

At his December 1999 RO hearing, the veteran testified that 
he broke a bone in his right foot while in service and after 
the cast was taken off he reinjured the foot.  He indicated 
that ever since he reinjured his right foot he experienced 
sharp pains, especially if he put downward pressure on the 
instep.  The veteran indicated that his foot began to hurt 
after the end of the workday.  He indicated that the foot 
would become red but would not swell.  The veteran testified 
that he wore boots with better heels and better insteps, but 
was never treated for the condition.

At his August 2000 VA examination, the veteran reported 
injuring his right foot in service during a basketball game 
twisting his foot and breaking his fifth metatarsal.  He 
indicated that one year later he fractured the same bone in 
the foot.  The veteran complained of mild throbbing 
discomfort in the middle aspect of the lateral portion of the 
fifth metatarsal, which was present on a daily basis.  The 
veteran reported being employed as a telephone lineman but 
was unable to continue this work as a result of his foot 
problem because he was unable to climb the poles.  He 
indicated that he had difficulty maintaining adequate balance 
when he walked on uneven terrain or when he needed to make 
frequent turns when ambulating.

Examination of the fifth metatarsal revealed a mild bony 
prominence in the midbody on the lateral aspect.  This was 
covered by a 5-centimeter callus that was nontender.  Gait 
and station appeared to be normal.  The diagnoses were 
repetitive trauma injury of the right great toe, x-rays 
showed old first distal phalanx avulsion fracture, otherwise 
normal; strain of the right fifth metatarsal, and x-ray was 
normal.


Criteria

In the present case, it is again noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca, 8 Vet. App. at 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran has been afforded service connection, with a 
noncompensable initial rating, for residuals of a right foot 
injury.  This disability is currently rated under Diagnostic 
Code 5284, for other injuries of the foot.  This diagnostic 
code provides for a 10 percent rating for moderate 
impairment, and a 20 percent rating for moderately severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In any 
case where the rating schedule does not provide for a zero 
percent evaluation, such an evaluation may be assigned when 
the criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

Analysis

Based on the evidence of record, a compensable rating of 10 
percent, and no higher is warranted for the veteran's 
residuals, right foot injury.  According to the August 2000 
VA examination, the veteran reported mild throbbing 
discomfort in the middle aspect of the lateral portion of the 
fifth metatarsal which was present on a daily basis.  In 
light of 38 U.S.C.A. §§ 4.3 and 4.7, this evidence supports a 
finding of moderate impairment due to residuals, right foot 
injury.  

A higher rating of 20 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology.  In addition, the record contains no medical 
findings which would result in an increased rating in excess 
of 10 percent under any other diagnostic criteria for the 
feet.  Schafrath, 1 Vet. App. at 589.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. at 119.  The veteran's residuals, right foot injury has 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for anxiety disorder and major depression is denied.

A compensable initial evaluation of 10 percent and no higher, 
is warranted for the veteran's limitation of motion and 
numbness, right great toe.

A compensable initial evaluation of 10 percent and no higher, 
is warranted for the veteran's residuals, right foot injury.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

